Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 11/25/2020 and the terminal disclaimer filed on 11/25/2020. 
The following is the status of claims: 
Claims 2, 11 and 20 have been amended; and Claim 1 is cancelled.
Thus, claims 2-21 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 11/25/2020, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).


Terminal Disclaimer
The terminal disclaimer filed on 11/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,255,368 has been reviewed and is accepted.  The terminal disclaimer has been recorded.






REASONS FOR ALLOWANCE
Claims 2-21 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 11, and 19, the claimed features in
independent claim 1 (and substantially similar independent claim 11 and claim 19):

“A method of matching electronically received data transaction
requests by a computer system that includes electronic memory and a processing system that
includes at least one processor coupled to the electronic memory, the method comprising:
storing a first set and second set, each including multiple ones of a plurality of data transaction requests, each of the plurality of data transaction requests including a size value and a counter-size requirement value;

determining a working data transaction request, wherein the working data transaction
request is one of the plurality of data transaction requests and a working side is the one of the
first and second sets to which the working data transaction request is included and a non-working side is the other one of the first and second sets;

calculating, based on the working data transaction request, a first sum of the size values of data transaction requests that are included on the working side;

calculating a second sum of the size values of the plurality of data transaction requests on the non-working side that each have a counter-size requirement value that is less than or equal to
the calculated first sum;



based on determination that the counter-size requirement value of the working data transaction request is less than or equal to the second sum, matching a quantity that is less than or equal to the size value of the working data transaction request to a corresponding quantity that is less than or equal to the size value from at least one of the data transaction requests that are on
the non-working side”

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Winbom et al., US Pub. No.: 2011/0264577, which teaches an improved technique for where order is stored in the order book before validation has completed, but if a new order meets
matching criteria for an existing order stored in an order book, then order validation processing is performed for both of the matching orders and once the order validation processing is successfully completed for both of the matching orders, then the trade is executed; and
Bergenudd et al., US Pub. No.: 2014/0297504, which teaches an improved data transaction request message information associated with a user, a first limit parameter associated with the user, and a second limit parameter associated with the user are stored in memory where a processing system calculates, at a first time, data transaction requests associated with the user and a transactional rate parameter associated with the user based on a relationship between the data transaction requests associated with the user and the second limit amount parameter;



In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 3/1/2019, with particular attention to paragraphs 0088; and the examiner also found figures 3 and 4 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."















Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/13/2021